Syllabus by
ALLEN, J.
NEGLIGENCE
(370 P3) The mere fact that the intervention of a responsible human being can be traced between the defendant’s alleged wrongful act and. the injury complained of does not absolve him upon the ground of lack of proximate cause if the injury ensued in the ordinary course of events, and if the intervening cause was set in motion by the defendant.
BANKS & BANKING
(70 D3d) Where the record shows that a bank, through mistake or error and though without malice, has refused payment of a check which should have been paid, and that the payee of the check, after consulting, with the hank and making an investigation into the circumstances and after having been assured that the depositor has no account, has thereafter sworn out a warrant for the arrest of the depositor, under which warrant such de*335positor has been confined in the county jail, it is reversible error for the trial court to direct a verdict for defendant upon the ground that as a matter of law such nonpayment of the check is not the proximate cause of the arrest of the depositor.
(70 C3) Under 710-132 GC, the arrest and imprisonment of the depositor because of the non-payment, through mistake or error and though without malice, ■ of a check which should have been paid, con_ stitutes an actual damage.
Robinson, Matthias and Day, JJ, concur.